    Case: 1:18-cv-07918 Document #: 26 Filed: 02/05/19 Page 1 of 2 PageID #:285




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


GREGORY GODFREY, et al.,         ) Case No.: 1:18-CV-07918
                                 )
             Plaintiffs,         )
                                 ) Judge Matthew F. Kennelly
                                 )
-v-                              )
                                 )
GREATBANC TRUST COMPANY, et al., ) Magistrate Judge Michael T. Mason
                                 )
             Defendants.         )
                                 )
                                 )
                                 )
                                 )
                                 )

       DEFENDANT GREATBANC TRUST COMPANY’S MOTION TO DISMISS

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), Defendant GreatBanc Trust

Company (“GreatBanc”) moves to dismiss Plaintiff’s Complaint for lack of subject matter

jurisdiction. GreatBanc adopts, incorporates, and joins in the subject matter jurisdiction arguments

and legal authorities set forth in the Motion to Dismiss and Memorandum in Support filed by the

McBride Defendants (Doc. # 23; Doc. # 24). Because Plaintiffs lack standing, this Court does not

have subject matter jurisdiction, and GreatBanc’s Motion should be granted.



                                                 Respectfully submitted,


                                                 /s/ Michael L. Scheier
                                                 Michael L. Scheier (Ohio 0055512)
                                                 Brian P. Muething (Ohio 0076315)
                                                 Jacob D. Rhode (Ohio 0089636)
                                                 KEATING MUETHING & KLEKAMP PLL
                                                 One E. 4th Street, Suite 1400
                                                 Cincinnati, OH 45202
     Case: 1:18-cv-07918 Document #: 26 Filed: 02/05/19 Page 2 of 2 PageID #:286



                                                    Tel: (513) 579-6400
                                                    Fax: (513) 579-6457
                                                    mscheier@kmklaw.com
                                                    bmuething@kmklaw.com
                                                    jrhode@kmklaw.com

                                                    Attorneys for Defendant GreatBanc Trust
                                                    Company

                                                    And

                                                    Ross D. Taylor (6198181)
                                                    KEATING MUETHING & KLEKAMP PLL
                                                    125 S. Clark St., 17th Floor
                                                    Chicago, IL 60603
                                                    Local counsel for Defendant GreatBanc Trust
                                                    Company


                                    CERTIFICATE OF SERVICE

            I certify that on February 5, 2019, I caused true and correct copies of the foregoing to be

filed electronically using the Court’s CM/ECF system and to thereby be served upon all registered

participants identified in the Notice of Electronic Filing in this matter on this date. This document

is available for viewing and downloading on the CM/ECF system.


                                                          /s/ Michael L. Scheier
                                                          Michael L. Scheier
8978776.1




                                                   -2-
